Citation Nr: 0426704	
Decision Date: 09/24/04    Archive Date: 09/29/04

DOCKET NO.  95-40 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder other than PTSD.

2.  Entitlement to service connection for peripheral 
neuropathy.

3.  Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter-in-law


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a July 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (the RO).  

Procedural history

The veteran had active service from August 1953 to August 
1957 and from January 1963 to February 1972. 

Service connection for a psychiatric disorder (denominated as 
a nervous condition) was denied by the RO in a November 1984 
rating decision.  

In August 1994, the RO received the veteran's request to 
reopen his claim of entitlement to service connection for 
"mental disorders."  The veteran also asserted entitlement 
to service connection for PTSD, a skin disorder and 
peripheral neuropathy, claimed due to herbicide exposure.  In 
a July 1995 rating decision, the RO denied the claims.  The 
veteran disagreed with the July 1995 rating decision and 
initiated this appeal.  The appeal was perfected with the 
timely submission of the veteran's substantive appeal (VA 
Form 9) in October 1995.  

The Board notes that while the RO, in the July 1995 rating 
decision, addressed the claims of entitlement to service 
connection for a nervous condition, a skin disorder and for 
peripheral neuropathy as requests to reopen previously denied 
claims, only the claim of entitlement to service connection 
for a nervous condition had in fact been previously 
adjudicated.  In his July 1984 claim, the veteran listed only 
a nervous condition, left ear hearing loss and "Agent Orange 
Exposure."  He did not specifically list any disorders 
attributable to such exposure.  Moreover, in the November 
1984 rating decision, the RO adjudicated claims of 
entitlement to service connection for an anxiety reaction, 
left ear hearing loss and residual disability as a result of 
Agent Orange.  Neither a skin disorder nor peripheral 
neuropathy were mentioned in the decision.  The Board finds 
therefore that the August 1994 VA Form 21-4138 was in fact a 
new claim as to those issues and not a request to reopen a 
previously denied claim.

However, as the claim of entitlement to service connection 
for a nervous condition was specifically denied in the 
November 1984 decision, the August 1994 VA Form 21-4138 was 
properly considered as a request to reopen that claim.  

The veteran testified at a Travel Board hearing in November 
2000.  The transcript of the hearing is associated with the 
veteran's claims folder.

In February 2001, the Board remanded these issues for further 
evidentiary development.  After the requested development was 
accomplished, the RO issued a supplemental statement of the 
case (SSOC) which continued the previous denials.  

Issues not on appeal

The Board observes that in the July 1995 rating decision the 
RO also denied the veteran's claim of entitlement to service 
connection for PTSD.  The veteran appealed that denial, and 
in a November 2003 rating decision, the RO granted service 
connection for PTSD and assigned a 30 percent disability 
rating.  The veteran has not appealed that decision, and 
accordingly it will be addressed no further here.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an 
appealed claim for service connection is granted during the 
pendency of the appeal, a second Notice of Disagreement must 
thereafter be timely filed to initiate appellate review of 
the claim concerning the compensation level assigned for the 
disability].

The veteran also appealed a July 1995 denial of service 
connection for non-Hodgkins lymphoma and for soft tissue 
sarcoma.  However, in his November 2000 hearing, the veteran 
withdrew his appeal as to those issues; thus, they are no 
longer in appellate status.  38 C.F.R. § 20.204(c) (2003).

In the February 2001 remand, the Board referred to the RO an 
apparent request of the veteran to reopen a claim of 
entitlement to service connection for hearing loss and an 
apparent claim of entitlement to service connection for shell 
fragment wounds.  It is not clear from the record whether the 
RO has taken any action on those matters, or indeed if any 
action is necessary.  However, they are again referred back 
to the RO for any action deemed appropriate.

The issue of entitlement to service connection for a skin 
disorder will be addressed in the remand portion of this 
decision.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you the 
veteran further action is required on his part.


FINDINGS OF FACT

1.  In an unappealed November 1984 rating decision, the RO 
denied service connection for a psychiatric disorder other 
than PTSD. 

2.  The evidence associated with the claims file subsequent 
to the RO's November 1984 rating decision is not new and so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's psychiatric claim.

3.  Competent medical evidence does not reveal that the 
veteran's claimed peripheral neuropathy is causally related 
to an injury or disease incurred in military service, to 
include herbicide exposure.




CONCLUSIONS OF LAW

1.  The RO's November 1984 decision denying service 
connection for a psychiatric disorder other than PTSD is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 
20.1103 (2003).

2.  Since the November 1984 decision, new and material 
evidence has not been received, and so the appellant's claim 
of entitlement to service connection for a psychiatric 
disorder is not reopened.  38 U.S.C.A. §§ 5108 (West 2002); 
38 C.F.R. §§ 3.156 (2001).

3.  Peripheral neuropathy was not incurred as a result of the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
a skin disorder and for peripheral neuropathy.  He is also 
seeking to reopen a claim of entitlement to service 
connection for a psychiatric disorder, which was denied by 
the RO in November 1984. 

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  However, the 
VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 38 
U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).  

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address the duty to notify, as it applies 
to all of the issues here on appeal.  The Board will address 
the standard of review and duty to assist where they are 
determined to be applicable below.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also, 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA notice requirements, 
the RO must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) 
(2003).  The Board observes that the veteran was notified by 
correspondence from the RO following the Board's February 
2001 remand, by the remand itself, by the July 1995 rating 
decision, by the September 1995 statement of the case (SOC), 
and by the December 1998, December 2003 and March 2004 SSOCs 
of the pertinent law and regulations, of the need to submit 
additional evidence on his claims, and of the particular 
deficiencies in the evidence with respect to his claims.  

In April 1995, the RO sent the veteran a letter notifying him 
that it needed evidence showing that his claimed disabilities 
have been treated since his discharge from service.  In April 
1995, the RO also sent the veteran a letter explaining that 
new and material evidence was needed to reopen his previously 
denied claim, and describing what types of evidence would be 
new and material.  

More significantly, a letter was sent to the veteran in June 
2003, with a copy to his representative, which was 
specifically intended to address the requirements of the 
VCAA.  The letter explained what the evidence must show to 
establish his claims, including evidence of an in-service 
injury or disease, evidence of a current physical or mental 
disability, and evidence of a relationship between the 
current disability and the in-service injury or disease.  

The second element of the notice requirement is that the RO 
must inform the claimant of the information and evidence the 
VA will seek to provide.  See 38 U.S.C.A. § 5103 and 38 CFR § 
3.159(b)(1) (2003).  By means of the June 2003 letter, the 
veteran was informed as to what evidence VA would attempt to 
obtain on his behalf.  The letter informed the veteran of the 
specific evidence that had already been obtained, and 
informed him that VA would obtain any relevant federal 
records to include service medical records, VA medical 
records and Social Security Administration records.  

The third element is that the RO must inform the claimant of 
the information and evidence the claimant is expected to 
provide.  See 38 U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) 
(2003).  By means of the June 2003 letter, the veteran was 
informed as to what evidence he was required to provide.  The 
letter informed the veteran that he was responsible to either 
submit or identify relevant records from any non-federal 
sources, and that VA would assist him in obtaining properly 
identified records.  In April 1995, the RO sent the veteran a 
letter asking him to send statements from doctors who have 
treated him since discharge.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) 
(2003).  Even though the June 2003 letter did not 
specifically request that the veteran provide "any evidence 
in [his] possession that pertains to the claim" (as required 
by 38 C.F.R. § 3.159 (b)), to the extent that the June 2003 
statement does not satisfy the requirements of the 
regulation, it is determined that the veteran has not been 
prejudiced by such failure.  Specifically, the Board notes 
that at the November 2000 hearing, the veteran was 
extensively informed of the additional evidence that would be 
helpful to his claim and additional time was allowed for him 
to obtain and submit such evidence.  As will be discussed 
with respect to the duty to assist below, the veteran has 
thoroughly identified the evidence he believes to be 
pertinent to his claim.  There is no indication that he knows 
about or possesses pertinent evidence that he has not already 
identified.

The Board finds that the documents cited properly notified 
the veteran and his representative of the information, and 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claims, and 
properly indicated which portion of that information and 
evidence is to be provided by the veteran and which portion 
the Secretary would attempt to obtain on behalf of the 
veteran.  The Board notes that, even though the June 2003 
letter requested a response within 30 days, it also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b) [evidence must be received by the 
Secretary within one year from the date notice is sent].  

The Board is of course aware of the decision of the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999)(hereinafter, "the Court") in Pelegrini v. Principi, 17 
Vet. App. 412 (2004), which appears to stand for the 
proposition that VCAA notice must be sent prior to 
adjudication of the issue by the RO.  In this case, the 
veteran's claim was initially adjudicated by the RO in July 
1995, prior to the enactment of the VCAA in November 2000.  
Furnishing the veteran with VCAA notice prior to this initial 
adjudication was clearly an impossibility; VA's General 
Counsel has held that the failure to do so does not 
constitute error.  See VAOGCPREC 7-2004.  VA General Counsel 
opinions are binding on the Board.  See 38 U.S.C.A. § 7104(c) 
(West 2002); 38 C.F.R. § 14.507 (2003).  Subsequent to 
furnishing the veteran with the VCAA letter in June 2003, the 
RO readjudicated his claim in December 2003 and March 2004.  
Thus, any VCAA notice deficiency has been rectified.   

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist 

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002).  

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case. 

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder other than PTSD.

The Board notes initially that the veteran was granted 
service connection for PTSD in November 2003.  However, his 
appeal has also encompassed a separate claim of entitlement 
to service connection for a psychiatric disorder other PTSD.  
In March 2004, after service connection was granted for PTSD, 
the veteran's representative stated in a VA Form 646 that the 
veteran continues to contend that he has an acquired 
psychiatric condition in addition to his PTSD.  Accordingly, 
to that extent, the appeal has continued.

Pertinent Law and Regulations 

Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Finality/new and material evidence

The Board notes that there has been a regulatory change with 
respect to new and material evidence, which applies 
prospectively to all claims made on or after August 29, 2001.  
See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.156(a)).  The veteran filed his claim to reopen 
in August 1994, prior to this date.  Therefore, the earlier 
version of the law is applicable in this case.  

Accordingly, the law states that:

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 
20.1103 (2003).  Pursuant to 38 U.S.C.A. § 5108 (West 2002), 
a finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to 
that claim.

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  In Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998), the Federal Circuit noted that new evidence 
could be sufficient to reopen a claim if it could contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.  
]

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the truthfulness of evidence is 
presumed, unless the evidence is inherently incredible or 
consists of statements which are beyond the competence of the 
person(s) making them.  See Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  Meyer v. Brown, 9 Vet. App. 425, 429 
(1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Factual background

The "old" evidence

The Board notes that at the time of the November 1984 
rating decision, the veteran's service medical records 
were only partially accounted for.  Those records did not 
however show a diagnosis of a psychiatric disorder in 
service.  

VA hospital treatment records showed that the veteran was 
hospitalized in June 1984 for, among other things, 
treatment of complaints of dizziness and syncope.  A CT 
scan of the head was normal.  There was no psychiatric 
diagnosis.  

Private medical records from May 1984 show treatment for 
primarily physical symptoms, such as chest pain, but also 
contain a diagnosis of anxiety.  

The November 1984 RO rating decision

The November 1984 rating decision denied entitlement to 
service connection for a psychiatric disorder essentially 
because there was no medical nexus evidence on file that 
related any current psychiatric disorder or symptoms to an 
injury or disease in service.  

The additional evidence

Evidence received since November 1984 consists of private 
medical records, VA outpatient treatment records, a VA 
examination report, and statements by and on behalf of the 
veteran.  

Pertinent private treatment records received since the 
November 1984 decision reveal a diagnosis of adjustment 
disorder with mixed emotional features (now well resolved) 
and pedophilia in October 1993 while the veteran was 
incarcerated by the Georgia Department of Corrections.  

Pertinent VA outpatient records contain a diagnosis of 
PTSD versus anxiety disorder not otherwise specified in 
August and September 2000, as well as alcohol and 
benzodiazepine dependence.  

The veteran was afforded a VA psychiatric examination in 
July 2003.  The only Axis I diagnosis rendered by the 
examiner was PTSD.  Moreover, no nexus opinion was given 
to link any psychiatric symptoms or diagnosis other than 
PTSD to the veteran's military service.  

Statements submitted on behalf of the veteran generally 
attest to observation and knowledge of the veteran's 
emotional problems since the veteran left the service.  
Two of the letters purport to relate PTSD to his 
experiences in the military.

Analysis

Finality of prior decision

The law is clear that "the Board does not have jurisdiction 
to consider a claim which it previously adjudicated unless 
new and material evidence is presented, and before the Board 
may reopen such a claim, it must so find."  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

As indicated in the Introduction, the veteran's original 
claim of entitlement to service connection for a psychiatric 
disability was denied in a November 1984 RO rating decision, 
which was not appealed within the applicable one-year time 
period.  Thus, that decision became final.  See 38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003).  

The Board observes in this connection that it has reviewed 
the record and can identify no communication from the veteran 
indicating disagreement with the 
November 1984 rating decision.  

In short, the veteran's claim of entitlement to service 
connection for a psychiatric disability was denied in a 
November 1984 RO rating decision.  The veteran was notified 
of the decision at that time.  He did not appeal that 
decision.  Because the veteran did not appeal that decision 
within the requisite time, it became final.  See 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2003).  In order for the veteran's claim to be reopened, new 
and material evidence must therefore be of record.  See 
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).  

New and material evidence

The Board notes again that the veteran is service connected 
for PTSD.  Therefore, the question before the Board is not 
whether the veteran has a psychiatric disorder that is 
related to his military service, but whether he has a 
psychiatric disorder separate and distinct from his PTSD that 
is related to his military service.  

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.

The Board notes that at the time of the November 1984 
decision, the record contained a diagnosis of anxiety, thus 
arguably satisfying the first Hickson element.  However, 
there was no evidence of a potentially related injury or 
disease in service, and no evidence of a relationship between 
the present diagnosis and service.  

With respect to service, the evidence received since the 
November 1984 decision includes the veteran's complete 
service medical records.  Those records do show complaints of 
nervousness and trouble sleeping.  However, the records 
contain no diagnosis of a psychiatric disorder during 
service.  Most significant, the report of medical examination 
at separation in 1972 shows normal psychiatric findings and 
reports the veteran's complaint of nervousness by history 
only.  The Board notes that symptoms alone, without a finding 
of an underlying disorder, cannot serve as the basis for 
service-connection.  See Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001).  The Board believes that a 
notation of nervousness does not satisfy the requirement of 
an injury or disease in service, nor does it qualify as a 
diagnosis of a chronic disability or notation of a disability 
other than chronic.  It is no more than a notation of a 
symptom reported by the veteran.  And, particularly in light 
of the clear and unambiguous notation of normal psychiatric 
findings at separation, the Board finds that such notation is 
insufficient on its own to establish the onset of a 
psychiatric disorder during service.  

Most crucial to the Board's inquiry , the denial of the 
veteran's claim in November 1984 was based on the absence of 
nexus evidence linking any current disability to the 
veteran's military service.  None of the medical evidence 
submitted since November 1984 serves to establish, or even 
suggest, that there may be a connection between any current 
psychiatric disability other than PTSD and the veteran's 
military service.  The private and VA treatment records 
received since November 1984 all relate to the veteran's 
current condition and do not address a nexus to service.  The 
Court has held that medical evidence which merely documents 
continued diagnosis and treatment of disease, without 
addressing the crucial matter of medical nexus, does not 
constitute new and material evidence.  See Cornele v. Brown, 
6 Vet. App. 59, 62 (1993).

An April 2000 VA psychiatric report contains the veteran's 
account of having suffered because of "nerves" since 
Vietnam.  However, the ultimate diagnosis rendered was PTSD, 
for which the veteran is already service connected.  This 
evidence neither provides evidence of a disability other than 
PTSD, nor medical nexus evidence.  

Moreover, the veteran underwent a VA examination in July 
2003.  The examiner was specifically instructed to determine 
whether the veteran had a psychiatric disorder other than 
PTSD, and if so to state his opinion as to its relationship 
to service.  The examiner determined that the only currently 
active psychiatric diagnosis was PTSD.  While alcohol abuse 
and benzodiazepine abuse were also listed, they were 
determined to be in full remission.  Moreover, the Board 
notes that governing regulations provide that no compensation 
shall be paid if a disability is the result of a veteran's 
own willful misconduct, including the abuse of alcohol and 
drugs.  See 38 U.S.C.A. § 105 (West 2002); 38 C.F.R. §§ 
3.1(n), 3.301 (2003); see also VAOPGPREC 2-97 (January 16, 
1997).  The law also precludes compensation for primary 
alcohol abuse disabilities, and secondary disabilities that 
result from primary alcohol abuse.  Allen v. Principi, 237 
F.3d 1368 (Fed. Cir. 2001).  Also, while a diagnosis of 
adjustment disorder with mixed emotional features was 
rendered in October 1993, it was found to be well resolved at 
that point.

Accordingly, the evidence received since the November 1984 
decision indicates that there is no current psychiatric 
diagnosis for which compensation can be paid other than PTSD.  
Moreover, none of the evidence received since November 1984 
purports to relate a psychiatric diagnosis other than PTSD to 
the veteran's military service.

With respect to the veteran's statements and those of his 
family members and acquaintances received after November 
1984, to the extent that these statements contend or imply 
that a psychiatric disorder other than PTSD began during 
service and continues currently, or that there is a 
relationship between service and the a current disability 
other than PTSD, this is essentially repetitive of statements 
the veteran previously made.  As such, these statements are 
not new.  Further, the Board notes that lay statements cannot 
be used to establish a nexus between a current disability and 
service.  It is now well established that a layperson without 
medical training is not qualified to render a medical opinion 
regarding the etiology of disorders and disabilities.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  In Routen v. Brown, 
10 Vet. App. 183, 186, (1997), the Court noted "[l]ay 
assertions of medical causation cannot suffice to reopen a 
claim under 38 U.S.C. 5108."  See also Moray v. Brown, 5 
Vet. App. 211 (1993).  The veteran's statements are therefore 
also not material.  

In sum, the Board finds that the evidence received by VA 
since November 1984 is not relevant and probative with 
respect to the crucial matter of a nexus between any current 
psychiatric disorder other than PTSD and service.  See 
Hickson, supra; see also Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000) [a veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between the veteran's service and the disability].  Because 
there still is no competent medical evidence which indicates 
that the veteran has a current psychiatric disability other 
than PTSD that is related to service, the new evidence is not 
so significant that it must be considered in order to fairly 
decide the merits of the claims.  See Hodge and Evans, both 
supra.  

In short, the veteran has not submitted competent medical 
evidence which serves to link any current psychiatric 
disability other than PTSD to service.  The recently 
submitted evidence not being new and material, the claim of 
entitlement to service connection for a psychiatric 
disability other than PTSD is not reopened and the benefit 
sought on appeal remains denied.

Additional comment

As discussed above, there is no duty on the part of VA to 
assist the veteran in the development of his claim in the 
absence of a reopened claim.  The Board views its discussion 
above as sufficient to inform the veteran of the elements 
necessary to reopen his claim.  See Graves v. Brown, 8 Vet. 
App. 522, 524 (1996).



2.  Entitlement to service connection for peripheral 
neuropathy.

The veteran is seeking service connection for peripheral 
neuropathy.  His essential contention is that this condition 
is related to herbicide exposure in Vietnam during his active 
service.  

The Veterans Claims Assistance Act of 2000 

As discussed above, at this point the Board must determine 
whether VA's statutory duty to assist the veteran in the 
development to his claim has been fulfilled.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

In particular, in the September 1995 notice of disagreement, 
the veteran notified the RO that some of his service medical 
records had not been obtained.  The RO requested additional 
service medical records from the National Personnel Records 
Center (NPRC).  The RO received word from NPRC that all 
available records under the veteran's Social Security number 
had been sent.  The RO subsequently sent a request for the 
veteran's service medical records to the Air Force Reserve 
Records Center, and his remaining records were obtained.  The 
Board notes that the veteran's representative suggested in 
the November 2000 hearing that the veteran's records had been 
destroyed in the 1973 fire at NPRC; however, this clearly is 
not the case.

In October 1995, the veteran identified treatment from the 
Stephens County Hospital in Toccoa Georgia.  In July 2003, 
the RO requested and received those records.  Also in October 
1995, the veteran identified records from the Frank Scott 
Correctional Institute and the Hart County Health Department.  
In August 1996, the RO requested those records.  The RO 
received word from the Hart County Health Department that no 
records were found.  In July 2003, the RO requested records 
from the Georgia Department of Corrections and the Hart 
County Mental Health Department.  In March 2004, the RO 
received records from the Georgia Department of Corrections.  
No response was received from Hart County Mental Health 
Department.

The veteran also identified records from the VA hospital in 
Atlanta and Dr. P.S.  In July 2003, the RO requested records 
from Dr. P.S.  Dr. P.S. responded that he no longer had 
records for the veteran.  The RO obtained the veteran's VA 
medical records and the veteran submitted records from Dr. 
J.G. in January 2001.  The veteran was afforded VA 
examinations in July 2003, the results of which are of 
record.  There is no indication that there exists any 
evidence which has a bearing on this case which has not been 
obtained.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was informed of his right to a 
hearing and was presented several options for presenting 
personal testimony; he requested a Travel Board hearing on 
his VA Form 9, and he was afforded a personal hearing before 
the undersigned, in November 2000, the transcript of which is 
of record.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the new 
law.  Under these circumstances, the Board can identify no 
further development that would avail the veteran or aid the 
Board's inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  Accordingly, the Board will proceed to a 
decision on the merits.  

Pertinent Law and Regulations 

Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2003); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2003); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson, 12 Vet. App. at 253.  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).

Service connection - herbicide exposure 

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii) (2003).

The following diseases are deemed associated with herbicide 
exposure, under VA law: chloracne or other acneform diseases 
consistent with chloracne, type 2 diabetes (also known as 
type II diabetes mellitus or adult-onset diabetes), Hodgkin's 
disease, chronic lymphocytic leukemia, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), soft-
tissue sarcoma (includes adult fibrosarcoma, 
dermatofibrosarcoma protuberans, malignant fibrous 
histiocytoma, liposarcoma, leiomyosarcoma, epithelioid 
leiomyosarcoma (malignant leiomyoblastoma), rhabdomyosarcoma, 
ectomesenchymoma, angiosarcoma (hemangiosarcoma and 
lymphangiosarcoma), proliferating (systemic) 
angioendotheliomatosis, malignant glomus tumor, malignant 
hemangiopericytoma, synovial sarcoma (malignant synovioma), 
malignant giant cell tumor of tendon sheath, malignant 
schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant triton tumor), 
glandular and epithelioid malignant schwannomas, malignant 
mesenchymoma, malignant granular cell tumor, alveolar soft 
part sarcoma, epithelioid sarcoma, clear cell sarcoma of 
tendons and aponeuroses, extraskeletal Ewing's sarcoma, 
congenital and infantile fibrosarcoma, malignant 
ganglioneuroma).  

The term acute and subacute peripheral neuropathy means 
transient peripheral neuropathy that appears within weeks or 
months of exposure to an herbicide agent and resolves within 
two years of the date of onset.  See 38 C.F.R. § 3.309(e) 
(2003).  

The foregoing diseases shall be service connected if a 
veteran was exposed to a herbicide agent during active 
military, naval, or air service, if the requirements of 38 
C.F.R. § 3.307(a)(6) are met, even though there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied.

A disease associated with exposure to certain herbicide 
agents listed in § 3.309 will be considered to have been 
incurred in or aggravated by service under the circumstances 
outlined in this section even though there is no evidence of 
such disease during the period of service, provided that such 
disease shall have become manifest to a degree of 10 percent 
or more at any time after service, except that chloracne or 
other acneform disease consistent with chloracne, porphyria 
cutanea tarda, and acute and subacute peripheral neuropathy 
shall have become manifest to a degree of 10 percent or more 
within a year after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a) (2003).  See 38 C.F.R. 
§ 3.309(e) (2003).

The Secretary of Veterans Affairs (Secretary) has determined 
that there is no positive association between exposure to 
herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41-442-449 (1996).

The Secretary has published a list of specific conditions for 
which a presumption of service connection based on exposure 
to herbicides used in Vietnam during the Vietnam era is not 
warranted.  These include hepatobiliary cancers, 
nasal/nasopharyngeal cancer, bone cancer, female reproductive 
cancers, breast cancer, renal cancer, testicular cancer, 
leukemia, abnormal sperm parameters and infertility, 
cognitive and neuropsychiatric disorders, motor/coordination 
dysfunction, chronic peripheral nervous system disorders, 
metabolic and digestive disorders, immune system disorders, 
circulatory disorders, respiratory disorders (other than 
certain respiratory cancers), skin cancer, gastrointestinal 
tumors, bladder cancer, brain tumors, and any other condition 
for which the Secretary has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
64 Fed. Reg. 59232-59243 (1999).  

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed.Cir.1994), reversing in part Combee v. 
Principi, 4 Vet. App. 78 (1993).  As such, the Board must not 
only determine whether the veteran has a disability which is 
recognized by VA as being etiologically related to prior 
exposure to herbicide agents that were used in Vietnam, see 
38 C.F.R. § 3.309(e), but must also determine whether his 
current disability is the result of active service under 38 
U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.



Analysis 

Current disability

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.

With respect to Hickson element (1), the Board notes that the 
July 2003 examiner concluded that the veteran's symptoms were 
consistent with a long-standing and very mild axonal sensory 
neuropathy.  Accordingly, to that extent, Hickson element (1) 
is met.  

Presumptive service connection due to Agent Orange exposure

The veteran's service records show that he served in Vietnam 
during the Vietnam War.  The Board will therefore initially 
discuss whether service connection can be granted based on 
presumptions found in the law and regulations.  These 
presumptions have been explained above.

The veteran served in Vietnam, so exposure to herbicides is 
presumed.  
See 38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. 
§ 3.307(a)(6)(iii) (2003).
Hickson element (2) is therefore presumptively met.

The disorders granted presumptive service connection under 38 
C.F.R. § 3.309(e) for Agent Orange exposure are specified 
with precision.  The disorders for which service connection 
are sought must be specified at 38 C.F.R. § 3.309(e) in order 
for the veteran to enjoy the presumption of service 
incurrence thereunder.

The veteran has been diagnosed with axonal sensory 
neuropathy.  The disabilities specified at 38 C.F.R. 
§ 3.309(e) include acute and subacute peripheral neuropathy.  

According to the regulations, the term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.  See 38 C.F.R. § 3.309(e) (2003).  The regulations 
specifically provide that acute and subacute peripheral 
neuropathy shall have become manifest to a degree of 10 
percent or more within a year after the last date on which 
the veteran was exposed to an herbicide agent during active 
military, naval, or air service.  38 C.F.R. § 3.307(a) 
(2003).

The Board notes that there is no indication from the service 
medical records that the veteran complained of peripheral 
neuropathy or that he was diagnosed with such during service.  
There are also no medical records showing complaint or 
diagnosis of peripheral neuropathy within a year after 
service.  Indeed, the veteran told the July 2003 examiner 
that he has experienced symptoms for fifteen or twenty years, 
varying in severity from time to time.  That would place the 
onset of symptoms no earlier than 1983, more than 10 years 
after the veteran was last exposed to herbicides in service.  

As noted above, the requirements for service connection on 
the basis of the presumptions related to herbicide exposure 
are set forth with precision, and must all be met before 
service connection can be awarded on that basis.  With 
respect to the veteran's axonal sensory neuropathy, they are 
not met.  Therefore, although the veteran is presumed to have 
been exposed to herbicides in Vietnam, he is not presumed to 
be entitled to service connection for axonal sensory 
neuropathy based on such exposure.

In short, although Hickson element (1) is met, and Hickson 
element (2) is met due to the statutory presumption on 
exposure to herbicides in Vietnam, Hickson element (3) is not 
met because the claimed disability is not presumed to have 
been associated with herbicide exposure.

This does not end the Board's inquiry, however.



Direct service connection

When a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  
See Combee, 34 F.3d at 1043-1044.  Thus, the Board must 
additionally consider whether the veteran is entitled to 
service connection for peripheral neuropathy under the 
regular criteria for service connection.

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.  As discussed above, 
element (1) is met.

With respect to element (2), the service medical records are 
entirely silent as to complaint of or treatment for 
peripheral neuropathy.  The separation examination showed 
normal neurologic findings as well as normal findings for the 
upper and lower extremities and feet.

The Board has considered the veteran's statements with 
respect to what occurred during service.  The Board notes 
that records obtained from the U.S. Armed Services Center for 
Research of Unit Records (CURR) generally support the 
veteran's participation in combat with the enemy for purposes 
of 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) 
(2003), which generally provide that lay evidence that an 
injury or disease was incurred or aggravated in combat will 
be accepted as sufficient proof of service connection if the 
evidence is consistent with the circumstances, condition or 
hardships of such service, even though there is no official 
record of such incurrence or aggravation.  However, the 
veteran has not contended that he suffered peripheral 
neuropathy in service.  Indeed, as noted above, he told the 
July 2003 examiner that he first noticed such symptoms about 
20 years prior to the examination, or 10 years after service.  
Thus, Hickson element (2) is not met with respect to 
incurrence of peripheral neuropathy during service.  Hickson 
element (2) is, however, met as to in-service injury, that is 
exposure to herbicides.  As discussed above, such exposure is 
presumed under 38 U.S.C.A. § 1116 and 38 C.F.R. 
§ 3.307(a)(6)(iii) by the veteran's presence in Vietnam 
during the Vietnam War even though he is not entitled to a 
presumption of service connection under 38 C.F.R. § 3.309(e).  

With respect to element (3), medical nexus, the question 
presented in this case is essentially medical in nature.  The 
Board is prohibited from exercising its own independent 
judgment to resolve medical questions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  
 
With respect to peripheral neuropathy, no medical evidence 
purports to relate this disorder to herbicide exposure or to 
the veteran's military service.  While a January 2001 
statement from Dr. J.G. shows that the veteran is 100 percent 
disabled from severe fibromyalgia producing diffuse 
neuropathy and requiring long-acting potent narcotics, Dr. 
J.G. does not relate the veteran's condition to herbicide 
exposure or to any incident of the veteran's military 
service.  

In July 2003, a VA examination was conducted, and the 
examiner was specifically asked to address the matter of 
medical nexus.  The examiner noted that the veteran admitted 
to alcohol ingestion in the past, but stated that he quit 
about 4 years prior.  A neurology consultation was obtained 
from the chief of the neurology section.  The expert noted 
the veteran's claims of numbness in the feet for fifteen or 
twenty years, varying in severity from time to time.  The 
expert's opinion was that the subjective numbness the veteran 
was experiencing was attributable to very mild axonal sensory 
neuropathy brought on by alcoholism and was not due to Agent 
Orange exposure.  

In short, no medical evidence supports the proposition that 
there is a nexus between the veteran's military service and 
his current peripheral neuropathy.  On the contrary, the 
medical opinion evidence of record is against the veteran's 
claim. 

A statement from J.B., a former father-in-law of the veteran, 
attests to his knowledge that the veteran has suffered a 
nerve problem and to his belief that the problem was caused 
by exposure to a chemical in Vietnam.

The veteran himself has reached the conclusion that his 
peripheral neuropathy must be related to herbicide exposure 
in service.  However, it is now well established that as a 
lay persons without medical training, neither he nor J.B. are 
considered competent to offer opinions regarding matters such 
as medical causation or diagnosis.  See Espiritu, 2 Vet. App. 
at 494-495; see also 38 C.F.R. § 3.159(a)(1) (2003) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  These opinion are accordingly lacking in 
probative value.

The veteran's daughter-in-law, S.F., offered testimony at the 
November 2000 hearing that she has known the veteran 
complains of numbness and tingling in the feet and has 
occasionally cut his toe without knowing it.  S.F. was 
identified as a licensed practical nurse, and is presumably 
competent to offer a medical opinion.  However, she did not 
state an opinion as to whether and on what basis she believed 
the veteran's symptoms were attributable to his military 
service.  Moreover, she stated that she has only known the 
veteran since 1986.  

Moreover, the Board finds it particularly significant that 
the veteran did not report peripheral neuropathy either to 
VBA or to his health care providers until he filed his 1984 
claim, more than a decade after service.  Shaw v. Principi, 3 
Vet. App. 365 (1992) [a veteran's delay in asserting a claim 
can constitute negative evidence that weighs against the 
claim].

In short, the Board finds that the competent and probative 
medical evidence of record does not support the relationship 
contended by the veteran for his claimed peripheral 
neuropathy.  The third Hickson element is not satisfied, and 
the veteran's claims fail on that basis.

In conclusion, for the reasons and bases expressed above the 
Board finds that a preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
peripheral neuropathy.  The benefit sought on appeal is 
accordingly denied.


ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for a psychiatric 
disorder other than PTSD is not reopened.

Service connection for peripheral neuropathy is denied.


REMAND

3.  Entitlement to service connection for a skin disorder.

The Board notes that in its February 2001 remand, the Board 
directed that the veteran was to be afforded a VA 
dermatologic examination to determine the etiology of any 
current skin disorder.  The examiner was also asked to 
provide a medical opinion as to whether any skin disorder 
found was at least as likely as not related to the veteran's 
military service, to include Agent Orange exposure.  The 
Board notes that while the July 2003 examiner eliminated 
several potential diagnoses, he did not provide a current 
diagnosis to account for the symptoms noted, nor did he 
conclusively state that no skin disorder is currently 
present.  The Board cannot reach such a conclusion on its 
own, particularly in light of the symptomatology specifically 
noted on the examination.  

In addition, while the examiner expressed an opinion as to a 
relationship between the current symptoms and Agent Orange 
exposure, no opinion was rendered as to a relationship 
between the current symptoms and those reported in the 
service medical records.  As noted by the July 2003 examiner, 
the service medical records show that the veteran complained 
of skin problems during service.  Those records show a 
diagnosis of tinea cruris and a notation on the January 1972 
Standard Form 93 of "skin - recurrent."  

The Court has held that compliance with a remand is not 
discretionary, and that if the RO fails to comply with the 
terms of a remand, another remand for corrective action is 
required. Stegall v. West, 11 Vet. App. 268 (1998).

Moreover, the VCAA and its implementing laws and regulations 
provide, generally, that an examination or opinion is 
necessary if the evidence of record: (A) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (B) 
establishes that the veteran suffered an injury or disease in 
service; (C) indicates that the claimed disability or 
symptoms may be associated with the established injury, or 
disease in service or with another service-connected 
disability, but (D) does not contain sufficient medical 
evidence for the Secretary to make a decision on the claim.  
See 38 C.F.R. § 3.159(c)(4) (2003); see also Charles v. 
Principi, 16 Vet. App. 370 (2002).

In this case, the evidence clearly establishes that the 
veteran has recurrent symptoms of a skin disability and that 
he suffered skin related symptoms during service.  He has 
offered his testimony that the symptoms currently suffered 
are identical to those suffered in service.  Accordingly, 
under Charles, an opinion addressing this potential 
relationship is warranted.  Such an opinion was requested in 
the Board's February 2001 remand and was not provided.

After having considered the matter, the Board has concluded 
that this case must be again remanded for further 
development. Consequently, the case is REMANDED for the 
following actions:

1.  The veteran should be afforded a VA 
dermatologic examination to determine the 
nature and etiology of any current skin 
disorder.  The veteran has indicated that 
his skin disorder is subject to periods 
of greater and lesser activity.  The 
examination should be scheduled during a 
period of increased activity if possible.  
The examiner is asked to review the 
veteran's claim folder in conjunction 
with the examination.  The examiner is 
asked to describe the dermatologic 
symptoms present and state whether they 
are reflective of a skin disorder.  If 
so, the examiner should state the 
appropriate diagnosis.  If no diagnosis 
is appropriate or can be verified, the 
examiner should so state and explain to 
the extent possible the underlying cause 
of the symptoms.  With respect to any 
diagnosis identified, the examiner should 
state an opinion as to whether such 
diagnosis is at least as likely as not 
related to any finding noted in the 
service medical records, or to any 
disease or injury noted in service.  

The claim folder should be forwarded to 
the examiner for review.

2.  After undertaking any additional 
development it deems to be necessary, VBA 
should readjudicate the claim.  If the 
claim remains denied, VBA should issue a 
supplemental statement of the case.  
Thereafter, the claims folder should be 
returned to the Board for further 
appellate review if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2


 
 
 
 

